[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [O'NEILL] (FORD) (CHRISTLEY)
CIVIL/REAL PROPERTY:
The order by a chief building official that a building be razed is permissible if it is determined that the building is either a public nuisance or a serious hazard.
When a building is surrounded by debris; it has no exits as the doors have been nailed shut; it has numerous broken windows; it is partially collapsing; and there is no running water, it falls within the definition of a "serious hazard."
The ordering of the demolition of property in order to preserve the public health is not a taking of private property for public use but, rather, the abatement of a public nuisance. A property owner is not entitled to compensation.
Violation of the Ohio Basic Building Code is not a criminal act and, thus, a defendant is not entitled to an attorney.